Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of July 5, 2022 has been received and entered.  With the entry of the amendment, claims 2-4 and 24-36 are canceled, claims 22-23 are withdrawn, and claims 1, 5-21 and new claims 37-41 are pending for examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-23, and the species associated with claim 3 in the reply filed on November 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.

Claim Rejections - 35 USC § 112


The rejection of claims 8, 15, 16 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of July 5, 2022, clarifying the claim language.

Claim Rejections - 35 USC § 102

The rejection of claims 1, 6-9, 12, 13, 19 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Upchurch (US 2009/0214888) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12, 13, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio et al (US 4751113).
Claim 1: Riccio teaches a process to seal a surface (where the process includes a resin seal layer, and also a uniform layer of copper metallic material, which can also be considered a seal layer as indicated by applicant in the specification at page 18, lines 15-25 of layer as sealing, and would protect the surface against fouling so sealing against such fouling as well) (note abstract, column 1, line 60 to column 2, line 10, column 3, lines 50-60, where the surface can be the hull, IF, or the resin layer 3, for example, as in figure 2), where the process includes providing a metallic composition (copper or copper alloy) (column 2, lines 55-60, column 3, lines 50-55, column 4, lines 10-20), heating the composition above the melting point of the metallic composition to provide at least partially liquid metallic composition and spraying (accelerating) the liquid metallic composition towards the surface by thermal spraying to apply a coating of the liquid metallic composition on the surface (claim 1, figure 2, column 3, lines 50-60, column 4, lines 20-30).  As to providing a propellant and accelerating the liquid metallic composition to the substrate by means of the propellant, Riccio teaches that thermal spraying can include melting wire or powder with an electric or oxyacetylene arc (so high temperature to heat to melt) and using compressed air or inert gas to propel (so propellant) the molten particles towards the substrate at high velocity (so propellant provided and accelerating the liquid composition towards the surface of the substrate) (column 2, lines 10-30, and since Riccio teaches thermal spraying, and describes this as a form of thermal spraying in the description of the invention process, it is understood that this is included as a taught method of thermal spraying or at the least as a suggested method of providing the thermal spraying desired by Riccio that would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention with an expectation of predictably acceptable results since thermal spraying desired and this would be a known method of thermal spraying.  Riccio would further teach or suggest that the surface at least partially defines a volume defining a container that at least comprises a fluid substance (which would include gas), since it is a taught the that the coating would be applied to boat or ship hulls (abstract), and a boat or ship and its hulls can be considered a container (that forms the ship, and holds gas (since would hold goods/people and also contain air – so not filled with water). Riccio would further teach or at least suggest that the surface to be sealed includes a surface defect to be sealed, since it teaches that repairs can be made to a damaged area by grit blasting the damaged area (so at a surface area to be blasted, so understood to be a defective area in the surface, or at least include this) (column 5, lines 40-45).  Riccio notes how areas of the hull can be exposed to heavy mechanical wear or erosion (column 3, lines 55-60), and the coating used for repair (column 5, lines 40-45), which would suggest to one of ordinary skill in the art before the effective filing date of the claimed invention that areas to be repaired by the process can be such areas exposed to the mechanical wear as areas that would have problems, and such wear area would further be understood to be a source of a leak (since continued wear would remove the substrate locally, giving a hole that would leak for a boat/ship).  Furthermore, leaks would allow material in the hull to escape including air in the hull.
Claim 5: as to the surface to be sealed being partially submerged in aqueous fluid, at the least since a ship/boat hull is to be treated, it would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the ship/boat hull could be partially in water as a common location for such ship/boats, and treatment would be acceptably done with the area to be treated above water or shielded from water noting how specifically damaged areas can be treated (note column 5,lines 40-45).
Claim 12: It would be understood that the liquid metallic composition would cool on contact with the substrate since as described the coating forms roughness/undercuts, so no longer liquid, and since no further heating indicated as provided (note column 4, lines 20-35).
Claim 13: it would be understood that the particles would be applied as a constant stream of particles so as to cover the surface as shown in figure 2.
Claim 17: there would be sufficient propulsion when using the propellant to force the liquid metallic composition into deformations in the surface (note to embed in seal layer, which can be considered part of the surface, as discussed above, or the first layer can be considered part of the surface when the second layer applied, note how the coating forced into undercuts and roughness, and further since it does this, there would be “sufficient propulsion” to force the liquid composition into deformations in the surface) (note column 4, lines 20-35).
Claim 19: Riccio provides that the propellant can be air (compressed air) (column 2, lines 20-25).
Claim 21: Riccio provides that the metallic composition can be a metal alloy (column 4, lines 15-20, note copper-nickel alloy).

Claims 6, 7, 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1, 5, 12, 13, 17, 19 and 21 above, and further in view of Bleakley (US 2092150).
Claims 6, 7, 8 and 9: as to further providing that the propellant is heated and the composition further heated by contact with the propellant, or for claim 8, the composition also heated by other than the propellant, as discussed for claim 1 above, Riccio describes how there can be heating (such with oxyacetylene arc)  of the composition (so other heating for claim 8) and then propelling with compressed air (note column 2, lines 20-30). Bleakley describes how there can be spraying of molten metal material (page 1, column 1, lines 1-10), where it is provided to provide an oxy-acetylene (note page 2, column 2, lines 1-20), where such a gas mixture combusts to a flame and melts the metal (note page 5, column 1, lines 25-45), where a further primary air stream is provide for carrying the molten metal and preventing it from chilling en route to the surface (note page 5, column 1, lines 25-45, page 3, column 1, lines 25-45, providing a propellant air), where this primary air is heated in the gun (page 5, lines 35-45, absorbs excess heat and becomes heated carrier gas) and would be understood to further act to provide heat to the metallic composition from the contact during the spraying (since the heated condition for carrier gas stream prevents chilling en route, note page 5, lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to use heated propellant as described by Bleakley that would also provide heat from propellant to the metallic composition by contact since Riccio provides how molten material can be sprayed using air propellant, where Bleakley gives a similar system as discussed above where it is indicated how propellant air can be heated to also prevent the chilling of the metal en route allowing desirable molten conditions.

Claims 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1, 5, 12, 13, 17, 19 and 21 above, and further in view of Borom (US 5897921).
Claims 10, 11, 14 and 18: as to accelerating the propellant to the surface and contacting the surface before accelerating the metallic composition, provide a separate stream of heated propellant to the surface during the application of the metallic composition, and the metallic composition at least partially melting applied solid composition, coalesces with the previously applied composition and cools to form solid composition, and the preheating the surface, Riccio describes how multiple layers or passes of molten composition can be applied and it is desired to securely bond the layers to each other (column 4,lines 20-35).  Borom describes thermally spraying a coating in multiple layers, where molten material would be sprayed on a surface while rotating, where the molten material impacts the surface, cools to solidify, then is reheated with a torch/gun without coating material, then the next layer of molten coating is applied, where the combination of the heating and the molten coating heat provide localized melting of the previously applied layer so that the coatings weld themselves to each other (coalesce) giving enhanced bonding, and then cool to solidify (note column 3, line 40-50, column 4, lines 20-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide a preheating of the previously applied coating with a similar spray system including the propellant (without the molten metal composition) so that the heating and the new application of molten material for a new layer melts the previously applied solid metallic components, coalesces (welds) the new layer with the previously applied material, and cools to form a solid metallic composition as suggested by Borom, which as discussed above, would indicate that this would provide a desirable enhanced bonding, where Riccio wants to desirably adhere the layers together, giving the features of claim 14, and this would further suggest the features of claim 10, 11 and 18, as Borom would show providing a heated spray gun (without coating) for heating using the spray, and thus suggest benefits of providing a spray using the spray system with propellant (where the propellant is heated at least from the overall contact with the heated material for melting the metal, such as the arc, or heated to provide the desired heat to the surface) and thus providing the accelerating and contact of claim 10, that would occur before the application of coating (of the second layer) on the surface, and for claim 11 providing the separate treatment of heated propellant and spraying to the surface while also performing the coating (as Borom shows a continuous process, note figure 1), which depending on the size of the substrate would suggest that there can be preheating occurring at an earlier point on the substrate while coating applied to a later point in a predictable and acceptable fashion, and for claim 18 also shows the suggested preheating (where the surface can be that with the first layer, for example).

Claims 16, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1, 5, 12, 13, 17, 19 and 21 above, and further in view of Strock et al (US 2008/0226879).
Claim 16: As to the composition velocity, Riccio describes thermal spraying (abstract), where Strock describes a process for applying a coating by using a heated gas stream that can include thermal spraying processes (including with electric arc, flame spraying, etc.) (0013), where molten droplets are sprayed to form a coating (0014), where it is indicated that the coating droplet velocity can be 25-50 m/s, for example, in the claimed range (0014) of claim 16 and 38 and overlapping the range of claim 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide that the coating is applied using a velocity of the liquid composition of 25-50 m/s as suggested by Strock with an expectation of predictably acceptable results since Riccio is spraying molten coating and Strock indicates conventional velocity for such spraying as discussed above. It further would have been obvious to one of ordinary skill in the art to optimize from the ranges given by Strock, giving a specific velocity in the claimed range.  Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1, 5, 12, 13, 17, 19 and 21 above, and further in view of GB 5712 (hereinafter ‘712).
Claim 20: Riccio indicates that compressed air or inert gas in general can be used to propel molten particles (column 2, lines 20-25).  ‘712 indicates that steam or compressed air can be used to carry molten metal in the form of spray (page 1, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide that the coating is applied using steam propellant as suggested by ‘712 with an expectation of predictably acceptable results since Riccio is spraying molten coating and describes using compressed air as propellant and ‘712 indicates compressed air or steam can be used to conventionally spray molten metal.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1, 5, 12, 13, 17, 19 and 21 above, and further in view of Japan 60-94677 (hereinafter ‘677).
Claims 40, 41: As to using metal alloys of materials such as bismuth alloys, Riccio describes using copper or copper alloys as the metal alloy applied by thermal spraying for antifouling for ship hulls (note abstract, column 5, lines 45-60).  However, ‘677 describes thermal spraying metal material for antifouling purpose in the water (description translation pages 1, 4), where the metal materials can include copper, bismuth, lead, tin, cadmium, etc, and can be used in combinations of two or more materials, which would include alloys (note description translation, pages 3-5, including lead with bismuth, for example). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide using alloys of bismuth, tin or lead, for example as suggested by ‘677 with an expectation of predictably acceptable antifouling results, because Riccio describes how copper alloys can be used, and ‘677 would indicate how as well as copper material being sprayed for antifouling, materials, such as bismuth, lead, tin, cadmium, etc. can be sprayed for antifouling, and can be applied in combinations of materials, which would be understood to include alloys similarly as Riccio allows copper or copper alloys.

Claims 15 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of ‘677 as applied to claims 40 and 41 above, and further as evidenced by Bischofberger et al (US 2015/0247475).
Claims 15 and 37: as to the at least partially liquid metal composition at a temperature not greater than 200 degrees C (claim 15) or 100 degrees C (claim 37), as discussed for claims 40, 41 above, Riccio in view of ‘677 would indicate how bismuth alloys would be suggested to be used, and metals such as bismuth, lead, tin and cadmium which can be used in combination can be provided as the metal material to apply for antifouling purposes. Riccio also would indicate providing molten material for the metal alloy spraying (note column 3, lines 50-55, column 4, lines 20-30).  Bischofberger evidences that there are many conventionally known bismuth alloys with low melting points, including Rose’s metal with bismuth, lead and tin and melting point of 98 degrees C, Wood’s metal with bismuth, lead, tin and cadmium and melting point of 71 degrees C, Lipowitz’s metal with bismuth , lead, tin and cadmium and melting point of 70 degrees C, etc. (0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio in view of ‘677 to optimize the specific material used for the specific application from the possible materials taught by ‘677 and the known bismuth alloys as evidenced by Bischofberger and as a result a known alloy with an melting point under 100 degrees C, such as Rose’s metal, Wood’s metal or Lipowitz’s metal would be selected as providing the use of known materials with the materials desired by ‘677.  Since the metal alloy is to be melted for spraying, it would have been obvious to heat the melting point of the alloy and not significantly higher so that only the energy needed for melting is provided, and this would give the metal alloy during spraying at a temperature of less than 100 degrees C, in the claimed range, from the melting point of the alloys.

The rejection of claims 1, 6-9, 12, 13, 15, 17, 19 and 21 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pöhl (US 4632170) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
(A) the rejections have been adjusted due to the new requirements of the claims.  Note the new references to Japan 60-94677 and Bischofberger.
(B) As to the rejections using Upchurch or Pöhl as the primary reference, these have been withdrawn due to the amendments to the claims.
(C) As to the rejection using Riccio as the primary reference, applicant argues that as to the sealing of the surface defect as the source of a leak, Riccio in the description of making repairs would indicate repair of the antifouling coating, not the underlying hull which is undamaged, and the coating is not a structural component, but rather a surface coating, and thus Riccio does not refer to repair the surface that partially defines a volume defining a container, and also a breach in the antifouling coating would not qualify as the source of a leak from which matter may escape, as this would simply reveal the substrate of the hull beneath.
The Examiner has reviewed these arguments, however, the rejection is maintained.  Even if the repair of Riccio refers to repairing damaged areas of the coating and not the hull (which they Examiner does not agree with, as the repair includes grit blasting the damaged area and applying adhesive and the copper material, where Riccio describes this treatment as also being to the hull surface before applying the coating to a new hull, note column 3, lines 10-30, so this is a treatment indicated as being performed to the hull surface and thus would be understood to include, when performing repairs, damage to the hull surface itself), this would still meet the requirements of the claims, because an initially coated hull can be considered as providing a surface to be coated as claimed, since  the initially coated hull surface with damage is further coated/sealed as described by Riccio.  The initially coated hull can be considered as defining a volume of a container, etc, since the surface/container is not claimed as only being a single layer of a specific material.  Furthermore, damage in the initial coating can be considered as the source of a leak for the hull, since the wear as described by Riccio would continue if repair not provided and this would be understood to eventually damage the hull and lead to leaks.  Note the claim to the defect being the “source” of a leak from which matter “may” escape  – that is an origin from which a leak would come, not that a leak has to be occurring at the time of the coating repair/application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718